UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-1485



PATRICIA ST. CLAIR, as personal representative
of the estate of John St. Clair,

                                                            Petitioner,

            versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS; CONSOLIDATION COAL COMPANY,

                                                            Respondents.



                                No. 06-1628



CONSOLIDATION COAL COMPANY,

                                                            Petitioner,


DIRECTOR,    OFFICE    OF   WORKERS’   COMPENSATION
PROGRAMS,

                                                      Party-in-interest,

            versus


PATRICIA ST. CLAIR, as personal representative
of the estate of John St. Clair,

                                                            Respondent.
On Petitions for Review of an Order of the Benefits Review Board.
(05-548-BLA)


Submitted:   November 17, 2006           Decided:   January 18, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia St. Clair, Petitioner/Cross-Respondent Pro Se. Patricia
May Nece, Barry H. Joyner, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondent Director.        William Steele
Mattingly, Ashley M. Harman, JACKSON & KELLY, PLLC, Morgantown,
West Virginia, for Respondent/Cross-Petitioner Consolidation Coal
Company.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

            In No. 06-1485, claimant seeks review of the Benefits

Review     Board’s    (“Board”)      decision   and   order      affirming      the

administrative law judge’s (“ALJ”) denial of black lung benefits

pursuant    to   30   U.S.C.    §§   901-945    (2000).     In    No.     06-1628,

Consolidation     Coal   Company     cross-petitions      for    review    of   the

Board’s affirmance of the ALJ’s conclusion that St. Clair’s claim

for benefits was timely filed.          Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.         Accordingly, we affirm for the reasons

stated by the Board.      St. Clair v. Director, OWCP, No. 05-548-BLA

(B.R.B. Mar. 28, 2006).        We deny St. Clair’s motion to expedite the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      - 3 -